STRAUP, C. J.
I dissent on the ground of insufficiency of the evidence to support a conviction under section 4261. Under that section, to deal, carry on, open, or cause to be opened, or to conduct, either as owner or employé, any game with cards for money or other thing of value, is a felony. Under section 4262:
“Who knowingly permits any. of the games mentioned in the preceding section to be played, conducted, or dealt in any house owned or rented by such person, in whole or in part, and any person who plays at or against any of said prohibited games is guilty of a misdemeanor. ’ ’
Thus to conduct or carry on “as owner or employé”-any of the games mentioned in the first section is a felony; to knowingly permit any “to be played, conducted, or dealt in any house owned or rented by such person,” permitting it, is, under the second section, a misdemeanor. The defendant was informed against under the first section.
The state produced but one witness — the police officer who made the arrest. His testimony in brief is that the defendant, a Greek, was the owner or had charge of a coffee house in Salt Lake City. The witness at midnight, looking through a glass door at the rear of the premises for twenty or thirty minutes, saw, as he estimated, about one hundred Greeks in the defendant’s place of business. He saw five of them seated at a table playing cards for money, some standing- around the *347table, watching the game, and others seated at other tables, but did not testify that they were playing cards or doing anything out of the way, and testified that “they were not gambling at any other table, ’ ’ except the table where the five were seated. He saw those play six or seven hands; first one then another playing, dealing the cards. When asked if he saw the defendant and what he did, he testified that he saw him about the building with an apron on, with two' others, apparently employés, serving coffee and refreshments. He did not testify that he saw the defendant or any of his employes or servants at or about the table where the cards were played, or that he or any of them had anything to do1 with the game or was in any manner connected with it, or that it was conducted or carried on by him or by any one, except the five Greeks seated around the table playing. The.rear door was unbolted by some one coming out. The witness then entered the room and rushed to' the table and seized the money and cards on the table. The five men playing at the table, seeing the witness was an officer, became “frightened” and “stampeded,” as testified to by him, and that “every one of them got away. They left the cards and the money on the table, and every one of them made good his escape through the front door,” as did others standing around watching the game. He testified that when he got to the table the five men playing were seated at the table, and, when asked if he made any effort to arrest them, answered, “I didn’t have any time.” "When asked if he gave orders of any kind to them, he but answered, “They were gone so quick I didn’t have time to give any orders.” Then he arrested the defendant, and took him, the money and the cards to the police station.
Now, I think it sufficiently shown that a game of cards for money was played in the defendant’s place of business. And I think it also sufficiently shown to justify the inference that it was played with his knowledge and consent; that he “knowingly permitted” it “to be played, conducted, or dealt.” But that rendered him guilty .of only a misdemeanor under section 4262, and not of the felony charged under section 4261. To properly convict him of the charged offense, I think there must be some evidence to show that he, “as owner or em-*348ployé,” carried on or conducted the game, not necessarily direct and positive evidence, still some facts from which that may fairly be inferred. I find no snch proof. To prove that he “knowingly permitted” the game “to be played, conducted, or dealt,” in his house by others in sense his employés, servants, or agents, and without attempting to show that he or any of his employés, servants, or agents was in any manner connected with the game or conducted or carried it on, except that he “knowingly permitted” it “to be played” in his house, does not suffice. For that, under the statute, renders him guilty of only a misdemeanor. And of course from proof which but shows the lesser the greater offense, the felony may not be inferred.
I see nothing in the defendant’s testimony to help the State, for he, by his testimony, denied everything, except that he was in and about the room taking and serving orders for coffee and refreshments. He, by his testimony, denied that he gambled that night; that he saw others gambling; that he saw money on the table; that it was his money; that he was interested in any game; or that any was played for him.
I think the defendant is entitled to have the case remanded, with directions to either grant him a new trial, or, on the theory that the lesser i’s included within the greater offense, to sentence him for the former — a misdemeanor — under section 4262.